Citation Nr: 9936084	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  94-01 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for sarcoidosis, 
currently evaluated as 60 percent disabling.  

3.  Entitlement to an increased evaluation for arthropathy of 
multiple joints due to sarcoidosis, currently evaluated as 60 
percent disabling.  

4.  Entitlement to an increased evaluation for skin lesions 
due to sarcoidosis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1969 to September 
1971.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from an October 1993 
rating decision of the North Little Rock, Arkansas Regional 
Office (hereinafter "the RO") which, in pertinent part, 
increased the disability evaluation assigned for the 
veteran's service-connected sarcoidosis to 10 percent 
effective September 28, 1992.  A 20 percent disability 
evaluation was also continued for the veteran's service-
connected hypertension.  A February 1997 rating decision, in 
pertinent part, increased the disability evaluation assigned 
for the veteran's sarcoidosis to 60 percent effective 
September 28, 1992.  

In a September 1998 decision, the Board denied the veteran's 
claim for entitlement to an increased evaluation for 
sarcoidosis.  The Board remanded the remaining issue on 
appeal to the RO to afford the veteran a Department of 
Veterans Affairs (hereinafter "VA") cardiovascular 
examination.  In October 1998, the veteran reopened his claim 
for entitlement to an increased evaluation for sarcoidosis.  
A June 1999 rating decision granted service connection for 
arthropathy of multiple joints due to sarcoidosis and 
assigned a 60 percent disability evaluation.  Service 
connection was also granted for skin lesions due to 
sarcoidosis with a 10 percent disability evaluation.  The 60 
percent disability evaluation for the veteran's service-
connected sarcoidosis was continued.  The veteran has been 
represented throughout this appeal by a private attorney.  

The Board observes that in a June 1999 substantive appeal, 
the veteran's attorney advanced contentions on appeal which 
the Board has construed as a claim for entitlement to special 
monthly compensation.  As this issue has neither been 
developed nor certified for review on appeal, it is referred 
to the RO for appropriate action.  


REMAND

The veteran asserts on appeal that he is entitled to 
increased disability evaluations for his service-connected 
hypertension, sarcoidosis, arthropathy of multiple joints due 
to sarcoidosis and skin lesions due to sarcoidosis.  In 
reviewing the record, the Board notes that at the April 1998 
hearing on appeal, the veteran's attorney stated that the 
veteran was presently receiving disability compensation from 
the Social Security Administration.  The Board notes that at 
the time of the August 1996 hearing on appeal, the veteran 
testified that his claim for disability compensation from the 
Social Security Administration was on appeal.  Therefore, the 
veteran has apparently recently been granted such 
compensation.  The documentation supporting such award is not 
of record.  The Board notes that it has been resolved in 
various cases, essentially, that although Social Security 
Administration decisions are not controlling for VA purposes, 
they are pertinent to the adjudication of a claim for VA 
benefits and the VA has a duty to assist the veteran in 
gathering such records when put on notice that the veteran is 
receiving Social Security Administration disability benefits.  
Collier v. Derwinski, 1 Vet.App. 413 (1991); Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992); Masors v. Derwinski, 2 
Vet.App. 181 (1992) and Brown v. Derwinski, 2 Vet.App. 444 
(1992).  Therefore, in consideration of the cases noted 
above, and as the veteran has apparently been granted 
disability compensation during the pendency of his appeal, 
the Board finds that such records would be helpful to a 
determination and should be associated with the claims folder 
prior to an appellate decision.  

Additionally, the Board observes that the RO has evaluated 
the veteran's service-connected arthropathy of multiple 
joints due to sarcoidosis analogously as rheumatoid 
(atrophic) arthritis pursuant to the provisions of 38 C.F.R. 
Part 4, Diagnostic Code 5002 (1999).  See also 38 C.F.R. 
§ 4.20 (1999).  Pursuant to such criteria a 60 percent 
evaluation is warranted for rheumatoid (atrophic) arthritis 
when it results in weight loss and anemia and is productive 
of severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods.  The Board notes that the RO 
has based the veteran's present 60 percent disability 
evaluation on such criteria.  However, the Board observes 
that the provisions of 38 C.F.R. Part 4, Diagnostic Code 5002 
(1999), also provide that residuals such as limitation of 
motion or ankylosis, favorable or unfavorable, should be 
rated under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added, under 
diagnostic code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The RO 
has apparently not considered such additional criteria in 
evaluating the veteran's service-connected arthropathy of 
multiple joints due to sarcoidosis.  

The Board observes that a February 1999 VA general medical 
examination report noted that the veteran had limitation of 
motion of each knee due to pain.  The examiner indicated that 
each knee could be extended and flexed to 90 degrees, but no 
further, because of pain.  The examiner also indicated that 
there was functional limitation of motion of each ankle due 
to pain.  Dorsiflexion was limited to 80 degrees, bilaterally 
and plantar flexion was limited to 30 degrees, bilaterally.  
As to the veteran's hips, the examiner reported that the hip 
joints flexed from 0 to 100 degrees, bilaterally and stopped 
at that point due to pain.  The examiner also related that 
dorsiflexion of the veteran's wrists was limited bilaterally 
at 60 degrees and palmar flexion was limited bilaterally at 
65 degrees due to pain.  The examiner further noted that each 
shoulder could be forward elevated to 110 degrees and that 
there was functional limitation due to pain.  Abduction was 
100 degrees and was limited bilaterally due to pain.  The 
impression included sarcoidosis, involving the lung; 
hypertension poorly controlled; and sarcoid arthropathy 
involving both shoulders, both elbows, both wrists, both 
hands, both hips, both ankles, both feet and both knees.  The 
Board notes that the February 1999 VA general medical 
examination report clearly indicates that the veteran has 
limitation of motion, due to pain, of each of the multiple 
joints noted above.  Such information is pertinent to 
assessing the disability evaluation to be assigned for the 
veteran's service-connected arthropathy of multiple joints 
due to sarcoidosis.  Therefore, the Board concludes that such 
disorder should be reconsidered giving full consideration to 
the provisions of 38 C.F.R. Part 4, Diagnostic Code 5002 
(1999), specifically the criteria referring to limitation of 
motion of the specific joint or joints involved.  

The Board also notes that the provisions of 38 C.F.R. § 1931 
(1999) require that a supplemental statement of the case be 
furnished to the veteran and his or her accredited 
representative when additional evidence is received after a 
statement of the case or most recent supplemental statement 
of the case has been issued.  The Board observes that a 
December 1998 supplemental statement of the case addressed 
the veteran's claim for an increased evaluation for his 
service-connected hypertension.  Subsequent to the December 
1998 supplemental statement of the case, VA treatment records 
and a VA general medical examination report, which 
specifically listed several blood pressure readings, were 
received.  A June 1999 rating decision and a June 1999 
supplemental statement of the case solely discussed the 
additional evidence in terms of the veteran's claims as to 
other disorders.  The additional evidence was not discussed 
as to his claim for an increased evaluation for his service-
connected hypertension.  See 38 C.F.R. § 20.204 (1999).  The 
veteran has not, therefore, been furnished an additional 
supplemental statement of the case following receipt of the 
additional evidence as to such issue.  

The Board also observes that treatment records subsequent to 
February 1999 have neither been requested nor incorporated 
into the record.  The Board is of the view that an attempt 
should be made to obtain any recent treatment records of 
possible pertinence to the veteran's claims.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should contact the Social 
Security Administration and request that 
it provide a copy of the original 
decision awarding the veteran disability 
benefits as well as copies of any medical 
records developed in association with the 
award of disability benefits.  Upon 
receipt of the requested information, it 
should be incorporated into the record.  

3.  The RO should request that the RO 
provide information as to medical 
facilities at which he received inpatient 
and outpatient treatment pertaining to 
his claimed disorders from February 1999 
to the present.  Upon receipt of the 
requested information, the RO should 
contact the identified facilities and 
request that all available pertinent 
clinical documentation be forwarded for 
incorporation into the record.  

4.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the issues on 
appeal giving consideration to any 
additional evidence obtained including 
the additional evidence noted above.  As 
to the issue of entitlement to an 
increased evaluation for arthropathy of 
multiple joints due to sarcoidosis, the 
RO should reconsider such issue giving 
consideration to the full provisions of 
38 C.F.R. Part 4, Diagnostic Code 5002 
(1999), specifically the criteria 
referring to limitation of motion of the 
specific joint or joints involved.  A 
supplemental statement of the case with 
regard to all issues on appeal should 
also be prepared and issued.  

5.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless she is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in remanding this case, 
it is felt that to proceed with a decision on the merits at 
this time would not withstand Court scrutiny.  


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




